DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In view of the amendments filed on 7/19/2021, the objection to claim 19, cited in the office action of 2/17/2021, is moot.
In view of the amendments filed on 7/19/2021, the 35 U.S.C. 101 rejections of claims 10-17, 19-22, 36-38, and 40 are moot.
In view of the amendments filed on 7/19/2021, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 19, cited in the office action of 2/17/2021, is moot.
In view of the amendments filed on 1/14/2021, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 10-17, 19-22, 36-38, and 40, cited in the office action of 2/17/2021, are moot.
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. The Applicant contends that Grosse and Laksin do not recite at least one first layer including macrostructures, the macrostructures composed of at least two regions of the continuous electrospun merged to one another, and the macrostructure having a thickness between 10 and 100 microns. The examiner respectfully disagrees. Laksin teaches an electrospun device comprising a layer including macrostructures (interpreted to be the fibers) composed of at least two merged regions (formed by the multiple layers of fibers). The fibers can further be provided with a thickness between 10 and 100 microns (paras. 0051-0053, 0057-0062). Such structures are known in the art to provide the device with the desired structural features and .
Claim Objections
Claims 10 and 19 are objected to because of the following informalities:  a grammatical error in the phrase “are configured each connect to” in claim 10, line 11; the word “hasa” in claim 10, line 15 appears to be a misspelling; claim 19, line 7 appears to have a typo where “the microstructures” should be the macrostructures; a misspelling of the word “maicrostructure” in claim 19, line 8; a grammatical error in the phrase “wherein first end of” in claim 19, line 16; a grammatical error in the phrase “resected region a tubular organ” in claim 19, line 17; and the word “tubualr” in claim 19, line 18 appears to be a misspelling. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-17, 19-22, 36, 38, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grosse (US Pat. No. 2014/0107803) in view of Laksin et al. (US Pub. No. 2003/0100944; hereinafter Laksin).
Grosse teaches the following regarding claim 10:  an electrospun organ support structure comprising a tubular body (Figs. 2A-3; paras. 0025, 0045), the tubular body having a first end and a second end opposed to the first end (Figs. 2A-3), an outer surface (exterior) and an inner surface (interior) opposed to the outer surface (Figs. 2A-3), the tubular body having at least one 
Regarding claims 10, 11, 19, 20, and 36, Grosse teaches the limitations of the claimed device, as described above.  However, it does not explicitly recite the device comprising at least one first layer including macrostructures composed of at least two merged regions, having a thickness between 10 and 100 microns; the values of the at least one layer's thickness; the thickness of the electrospun fiber; and the size of the integrated micro and/or nano-feature of the layers and the support structure.  Laksin teaches that it is well known in the art that the size of the features on an artificial tissue scaffold may be adjusted in order to suit the graft’s implantation site, and provide the device with the desired structural features and mechanical properties. The electrospun device comprises a layer including macrostructures (fibers) composed of at least two merged regions (multiple layers of fibers), which has a thickness between 10 and 100 microns (paras. 0051-0053, 0057-0062). The electrospun prosthetic devices 
In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal features’ dimensions needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ranges of the features’ dimensions, would have been obvious at the time of applicant's invention in view of the teachings of Grosse and Laksin. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Please note that many of the claims contain language directed towards the method of making the claimed device.  It has been held that the method of making a device is not germane to the patentability of the device itself.  Claim recitations directed towards the method of making a device are considered to the extent that they further define the structure of the claimed apparatus.  In addition, please also note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed 
Grosse teaches the following regarding claim 12:  the organ support structure of claim 11, wherein the tubular body further comprises at least one second layer (paras. 0055-0056), the second layer composed of a continuous electrospun polymeric nanofiber (paras. 0055-0056), wherein the polymeric nanofiber of the second layer differs from the nanofiber of the first layer in at least one of the following:  thickness, composition (paras. 0007, 0051, 0054-0056).
Grosse teaches the following regarding claim 13:  the organ support structure of claim 12, wherein the second layer adheres to the first layer (paras. 0055-0056).
Grosse teaches the following regarding claim 14:  the organ support structure of claim 10, wherein the tubular body further comprises at least one electrically conductive support structure (paras. 0026, 0042), the electronically conductive support structure integrally connected to the at least one first layer and configured to receive a selectively controlled/maintained charge in order to alter bonding properties of electrospun nanofiber layers which come into contact with the conductive support structure (paras. 0026, 0042-0043). Please note that the phrase “controlled/maintained” is being interpreted to mean controlled or maintained.
Grosse teaches the following regarding claim 15:  the organ support structure of claim 14, wherein the conductive support structure serves as an electrospinning mandrel for the purpose of creating an electrospun nanofiber tubular synthetic organ structure (para. 0026).

Grosse teaches the following regarding claim 17:  the organ support structure of claim 10 wherein the electrospun polymeric nanofibers are composed of a polymeric material that comprises polyethylene terephthalate (paras. 0007, 0051).
Grosse teaches the following regarding claim 19:  an electrospun nanofiber tubular synthetic respiratory organ structure comprising:  a tubular body (Figs. 2A-3; paras. 0025, 0045), the tubular body having an outer surface (exterior surface) and an inner surface (interior surface) opposed to the outer surface (Figs. 2A-3), the tubular body having a first end and a second end opposed to the first end (Figs. 2A-3), at least one first layer and at least one second layer (paras. 0055-0056), wherein the at least one first layer is composed of a continuous electrospun polymeric nanofiber (paras. 0007, 0028, 0051), wherein at least one of the inner surface or outer surface of the tubular body has pores (para. 0042), the pores having a pore size diameter between 10 nm and 100 microns (para. 0042), the pores formed between portions of the continuous electrospun polymeric nanofiber (para. 0042), wherein the continuous electrospun polymeric fiber comprises polyethylene terephthalate (paras. 0007, 0051); an integrated feature (e.g., the ribs; paras. 0033, 0056) that combines with a complementary counterpart features present in the first or second layers (paras. 0033, 0056; where the electrospun nanofiber layers form complementary features as they are applied over the rib features); and cells seeded on the tubular 
Grosse teaches the following regarding claim 20:  the organ structure of claim 19, further comprising at least one support structure (paras. 0026, 0042), the support structure integrated in one of the first or second layers (paras. 0026, 0042) where in the first or second layer includes, a layer of electrospun nanofibers below a support structure, above it or both (Figs. 1B, 7B, 9).
Grosse teaches the following regarding claim 21:  the organ structure of claim 20, wherein the complementary counterpart micro and/or nano features are of a hook and loop configuration, a tab and slot configuration, a ball and socket configuration, or a tongue and groove configuration (para. 0033).
Grosse teaches the following regarding claim 22:  the organ structure of claim 20, wherein the support structure comprises integrated one or more micro and/or nano-features that anchor/attach/bind to the electrospun nanofiber layers that it contacts (paras. 0033, 0056). Please note that the phrase “anchor/attach/bind” is being interpreted to mean anchor, or attach, or bind.
Grosse teaches the following regarding claim 36:  a scaffold structure comprising:  a tubular body (Figs. 2A-3; paras. 0025, 0045), the tubular body having an outer surface (exterior) and an inner (interior) surface opposed to the outer surface (Figs. 2A-3), the tubular body having at least one first layer (paras. 0055-0056), the at least one first layer composed of a continuous electrospun polyethylene terephthalate polymeric nanofiber (paras. 0007, 0028, 0051), wherein at least one of the inner surface or outer surface of the tubular body has pores (paras. 0042), the 
Grosse teaches the following regarding claim 38:  the scaffold structure of claim 36 wherein the tubular body includes at least a first region and a second region, where the first region has a first elasticity value and the second region has a second elasticity value that differs from the first elasticity value (paras. 0051, 0054-0056, where the regions will have different elasticity values due to the use of different materials).
Grosse teaches the following regarding claim 40:  the scaffold structure of claim 36 wherein the electrospun polymeric nanofibers are present in an orientation that is at least one of uniform, differential, alternating, mixed, or aligned (paras. 0026-0028, 0051).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774